TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00385-CR







Gabino Rico, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0994716, HONORABLE FRED A. MOORE, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for burglary of a habitation. 
Sentence was imposed on April 6, 2000.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore May 8, 2000.  See Tex. R. App. P. 4.1(a), 26.2(a)(1).  Notice
of appeal was filed on May 10.  No extension of time for filing notice of appeal was requested. 
See Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the
district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).



The appeal is dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   June 22, 2000

Do Not Publish